Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 07/02/2020. Claims 1-6 and 8-21 are pending in the case.

Applicant Response
In Applicant’s response dated 07/02/2020, Applicant amended Claims 1, 8 and 15 argued against all objections, and rejections previously set forth in the Office action dated 04/03/2020.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/02/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No.: US 20170192952 A1, Pub. Date: July 6, 2017) in view of Ginetti (Pub. No.: US 20120047434, Pub. Date: Feb. 23, 2012).
 
Regarding independent Claim 1, 

Lehmann discloses a method for displaying an edit tracker of form-based entries on a2 graphical user interface (see Lehmann: Fig.1, [0052] illustrating user manipulation of the spreadsheet data entry and modification and action history engine 124 that tracks and modifies action histories 126), the method comprising:
generating one or more tabs (see Lehmann: Fig.2, [0074], “user has generated a "Customers.xls" worksheet 202.”), wherein
each tab corresponds to a different data record from a database ( see Lehmann: Fig.1, [0043], “user can access data preparation software 102 to connect to one or more of the data sources, retrieve data, and manipulate the data, action histories, and particular actions performed (or to be performed) on the data.”) and each tab comprises a plurality of data items, each data item of the plurality of data items having an item name and an item value, the item value being displayed in an editable field (see Lehmann: Fig.3, [0075], “screenshot of a user interface 300 to modify and prepare data. After the spreadsheet is generated and the data is uploaded, the user may assign data values in one or more fields, or the entire spreadsheet can be manipulated to modify data values in one or more fields”); 
receiving a selection of a first tab of the one or more tabs (see Lehmann: Fig.4, [0078], “the user has created a customized formula for a column in spreadsheet "Customers.xls" using a formula column editor 402.” i.e. spreadsheet Customer.xls worksheet is selected ); 
displaying, in a data entry region of the graphical user interface, the first tab comprising a first plurality of data items of a corresponding first data record ( see Lehmann: Fig.2, [0074]. “The user is choosing to import all records (indicated by radio dial 204) that contain selected columns 206. The columns 206 include an ID, COUNTRY, NAME LINE TITLE, FIRM, ADDRESS1, ADDRESS2, ADDRESS3, and LOCALITY data.”) 
receiving, for a first data item of the first plurality of data items via a first editable field displaying a first item value of the first data item, a changed first item value for the first data item (see Lehmann: for e.g. Fig.4, [0078], “the user has created a customized formula for a column in spreadsheet "Customers.xls" using a formula column editor 402. The user (i.e. a first item value of the first data item) should be replaced with the full country name of "USA,”(i.e. a changed first item value for the first data item) as shown by formula 406. The update has been added to data preparation steps for the spreadsheet shown at listings 408 and 410”); 
generating an edit tracker entry for the first data item (see Lehmann: for e.g. Fig.5, [0080], an example screenshot of a user interface 500 for accessing and modifying an action history. Each data preparation action can be tracked and depicted in an action history 502.”), the edit tracker entry comprising a first item name of the first data item, the first item value of the first data item, and the changed first item value of the first data item (see Lehmann: For e.g. Fig.5 , [0082], “action 506 includes a "Replace on COUNTRY" action from "US" to "United States," with author "TESTER" and timestamp "Thu, Dec. 3, 2015, 4:10 PM PST."”); 
displaying the edit tracker entry in an edit tracker region of the graphical user interface (see Lehmann: for e.g. Fig.5, [0080], an example screenshot of a user interface 500 for accessing and modifying an action history”), wherein the edit tracker region is configured to display the edit tracker entry among other edit tracker entries for other data items (see Lehmann: Fig.5, [0082], showing the list of displayed action history of the modified or edited data items , for e.g. the first action 504, second action 506, third action 508, fourth action 510, a fifth action 512 and a sixth action 514)
	As shown above, Lehmann discloses system that display an action history panel that comprise modification or edit history of each edited/manipulated data items. In addition Lehmann disclosure shows that the action history entry displays several buttons that are used to change or delete or remove or enable or disable each action history entry’s and the buttons are located within each action history entry as illustrated in in Fig.5, [0082] and Fig.7,[0087].
	Lehmann does not explicitly teach/ disclose the method of displaying a first undo button included in the edit tracker entry for the first data item, wherein the undo button causes the changed first item value to revert to the first item value upon selection of the undo button, and wherein each edit tracker entry displays an undo button within the entry.
	However, Ginetti teaches the method of wherein:
displaying a first undo button included in the edit tracker entry for the first data item (See Ginetti: for e.g. Fig. 1, [0019], “Edit list 130 may contain multiple edits. As shown in FIG. 1, edit list 130 shows edits A-E. In this example, edit A may correspond to creating rectangle 131, edit B to creating rectangle 132, edit C to creating circle 133, edit D to deleting rectangle 131 and edit E to creating rectangle 134. Then the edit list 130 may display the edits as: (E) create rectangle, (D) delete rectangle, (C) create circle, (B) create rectangle, (A) create rectangle.”, i.e. edits A-E are considered as undo buttons associated with each edited document for example edit A is associated with creating a rectangle and selection edit A undo’s data entry A only ), wherein the undo button causes the changed first item value to revert to the first item value upon selection of the undo button(see Ginetti: Fig.1, [0028] “ the user may undo only the selected edit. Then if the user has selected edit B, and the element 132 corresponding to the selected edit B has been highlighted, the user may elect to undo only edit B, such that edit A, as well as edits C-E may remain in the edit list 130.” i.e. the edit list contains undo buttons A-E, and when the user for example select Edit B, the corresponding document 132 will be undone/reverted), wherein each edit tracker entry displays an undo button within the entry (see Ginetti: Fig.1, [0028],“the user may undo only the selected edit. Then if the user has selected edit B, and the element 132 corresponding to the selected edit B has been highlighted, the user may elect to undo only edit B, such that edit A, as well as edits C-E may remain in the edit list 130.” i.e. the edit list contains undo buttons A-E, and when the user for example select Edit B, the corresponding document 132 will be undone/reverted when the user select Edit B.). 
	Because Lehmann in view of Ginetti address the same/similar issue of editing a document and monitoring the edit or modification of data in action history data modification  ,accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Taylor in view of Codrington to include the method of displaying a first undo button included in the edit tracker entry for the first data item, wherein the undo button causes the changed first item value to revert to the first item value upon selection of the undo button, and wherein each edit tracker entry displays an undo button within the entry as taught by Ginetti. After modification of Lehmann, the action history panel 502 that contain selectable buttons that are used to manipulate action history and the associated data item can also incorporate selectable undo button to revert or undo changes made in a document as taught by Ginetti. One would have been motivated to make such a combination to provide users with efficient and localizes undo and redo features to a set of earlier edits in a document. (See Ginetti [0002])

3Regarding Claim 2,
Lehmann in view of Ginetti teaches all the limitations of Claim 1. Lehmann in view of Ginetti further teaches the method wherein: 
receiving a selection of the first undo button (see Ginetti: Fig.4, [0028], “the user may undo only the selected edit. Then if the user has selected edit B, and the element 132 corresponding to the selected edit B has been highlighted, the user may elect to undo only edit B, such that edit A, as well as edits C-E may remain in the edit list 130.) and 
in response to the selection of the first undo button (see Ginetti: Fig.4, [0028], user may select the desired edit in the edit list 130 and select an `undo to here` function”)
removing the edit tracker entry for the first data item from the edit tracker region of the graphical user interface, and updating, in the data entry region of the graphical user interface, the first editable field displaying the changed first item value of the first data item with the first item value of the first data item (see Fig.4, [0028], “the user may undo only the selected edit. Then if the user has selected edit B, and the element 132 corresponding to the selected edit B has been highlighted, the user may elect to undo only edit B, such that edit A, as well as edits C-E may remain in the edit list 130.”)
Regarding Claim 3,
Lehmann in view of Ginetti teaches all the limitations of Claim 1. Lehmann in view of Ginetti
receiving a selection of a second tab of the one or more tabs (see Lehmann: Fig.2, [0074], “the user has generated a "Customers.xls" worksheet 202 and begins to search for existing data sources. In the depicted example, the user is choosing to import all records (indicated by radio dial 204) that contain selected columns 206. The columns 206 include an ID, COUNTRY, NAME LINE TITLE, FIRM, ADDRESS1, ADDRESS2, ADDRESS3, and LOCALITY data. Since generating the worksheet and importing data pertain to actions.”) 
displaying, in the data entry region of the graphical user interface, the second tab comprising a second plurality of data items of a corresponding second data record (see Lehmann: Fig.2, [0074], “the user has generated a "Customers.xls" worksheet 202 and begins to search for existing data sources. In the depicted example, the user is choosing to import all records (indicated by radio dial 204) that contain selected columns 206. The columns 206 include an ID, COUNTRY, NAME LINE TITLE, FIRM, ADDRESS1, ADDRESS2, ADDRESS3, and LOCALITY data. Since generating the worksheet and importing data pertain to actions.”)  
removing display of the edit tracker entry for the first data item in the edit tracker region of the graphical user interface (see Lehmann: Fig.5, [0082], “Actions can be deleted using each corresponding icon 516 and disable/enable using each corresponding icon 518. Additional actions can be applied to the spreadsheet using actions 520, as described in detail throughout this disclosure”)

Regarding Claim 4,

	Lehmann in view of Ginetti teaches all the limitations of Claim 3. Lehmann in view of Ginetti further teaches the method wherein:
ORA170753-US-NPPage 3 of 24Application No.: 15/658,250Filing Date: July 24, 2017Attorney Docket No.: 0RA170753 (0-523)receiving, for a second data item of the second plurality of data items via a second editable field displaying a second item value of the second data item, a changed second item value (see Lehmann: Fig.5, [0082], “A second action 506 is shown pertaining to the actions in FIG. 4. Here, the action 506, a third action 508 a fourth action 510, a fifth action 512 and a sixth action 514 include actions to rename a user name, remove a column, and trim on a region, respectively.”) 
displaying, in the edit tracker region of the graphical user interface, a second edit tracker entry for the second data item, the second edit tracker entry comprising a second item name of the second data item, the second item value of the second data item, and the changed second item value of the second data item (see Lehmann: Fig.5, [0082], “A second action 506 is shown pertaining to the actions in FIG. 4. Here, the action 506 includes a "Replace on COUNTRY" action from "US" to "United States," with author "TESTER" and timestamp "Thu, Dec. 3, 2015, 4:10 PM PST." Similarly, a third action 508 includes a "Replace on COUNTRY" action from "DE" to "Germany," with author "TESTER" and timestamp "Thu, Dec. 3, 2015, 4:30 PM PST."”), wherein: 
selection of the first tab updates the display of the edit tracker region to display the edit tracker entry for the first data item, and selection of the second tab updates the display of the edit tracker region to display the second edit tracker entry for the second data item (see Lehmann: Fig.4, [0082], “the user has created a customized formula for a column in spreadsheet "Customers.xls" using a formula column editor 402. 

Regarding Claim 5,
Lehmann in view of Ginetti teaches all the limitations of Claim 1. Lehmann in view of Ginetti further teaches the method wherein: 
identifying a rule that applies to the first data item, the rule indicating that a change to the first item value of the first data item results in a change of a second item value for a second data item (see Lehmann: Fig.8, [0094], “The system 100 can apply the user-triggered modifications by executing the modifications of the action history 802 on the actual corresponding spreadsheet by carrying out the following algorithm.”)
applying the rule (see Lehmann: Fig.8, [0094], “Analysis can include beginning at a bottom to the top of the action history in which the action history is listed in a chronological time order from earliest action (e.g., top) to the latest action (e.g., bottom). The system 100 can skip actions that were already disabled in the action history 802, for example.”) and 
updating the edit tracker region of the graphical user interface to display a second edit tracker entry for the second data item, the second edit tracker entry comprising a second item name of the second data item, the second item value of the second data item, and a changed second item value of the second data item (see Lehmann: Fig.7, [0088], “applying the modifications, the user can select apply 716 to update the action history 702 and the corresponding spreadsheet of data (not shown) based on the action history 702. In some implementations, the user may select an export data control 718 to export all saved data in the action history to a corresponding spreadsheet of data. In particular, exporting data causes one or more data flow graphs to be generated.”)

Regarding Claim 6,
	Lehmann in view of Ginetti teaches all the limitations of Claim 1 Lehmann in view of Ginetti further teaches the method wherein: 
receiving a selection of the edit tracker entry for the first data item (see Ginetti: Fig. 2, [0025], “if the user selects edit B from the edit list 130, corresponding rectangle 132 in the document 110 may be highlighted. The user may select an edit from the edit list 130 in any manner known in the art. For example, the user may click on the edit with a mouse, or the user may hover the mouse pointer over the edit. As another alternative, the user may select the element in the document, in which case the edit or edits corresponding to the selected element may be highlighted or otherwise identified in the edit stack 130.”) and
in response to receiving the selection of the edit tracker entry for the first data item, updating the data entry region of the graphical user interface to place a focus of the graphical user interface on the first editable field (see Ginetti: Fig. 2, [0025], “the user may elect to see the effect of several edits in a row, in which case the user may select a 

Regarding independent Claim 8,
This claim is directed to a system claim that has similar scope limitation as Claim 1 and is rejected under the same rationale. 

Regarding Claims 9 and 16,
Claim 9 is directed to a system claim and Claim 16 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 2 and are rejected under the same rationale.

Regarding Claims 10 and 17,
Claim 10 is directed to a system claim and Claim 17 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 3 and are rejected under the same rationale.

Regarding Claims 11 and 18,
Claim 11 is directed to a system claim and Claim 18 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 4 and are rejected under the same rationale.

Regarding Claims 12 and 19,
Claim 12 is directed to a system claim and Claim 19 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 5 and are rejected under the same rationale.

Regarding Claims 13 and 20,
Claim 13 is directed to a system claim and Claim 20 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 6 and are rejected under the same rationale.

Regarding Claims 14,
The examiner notes that the graphical user interface is an interface for a customer relationship management program used by service agents to handle support tickets for an enterprise is merely an intended use of the graphical user interface and therefore is not given patentable weight and considered to limit the claim.  
The examiner notes that regardless of the above statement, Taylor teaches the graphical user interface is an interface for a customer relationship management program used by service agents to handle support tickets for an enterprise (see Lehmann: Fig.7, [0073]  

With regard to independent Claim 15,
This claim is directed to a non-transitory computer-readable medium claim that has similar scope limitation as Claim 1 and is rejected under the same rationale.
	
Regarding Claim 21,
Lehmann in view of Ginetti teaches all the limitations of Claim 1 Lehmann in view of Ginetti further teaches the method wherein :
displaying a second undo button included in a second edit tracker entry for a second data item of the first plurality of data items (see Ginetti: Fig.12, [0019], “Edit list 130 may contain multiple edits. As shown in FIG. 1, edit list 130 shows edits A-E. In this example, edit A may correspond to creating rectangle 131, edit B to creating rectangle 132, edit C to creating circle 133, edit D to deleting rectangle 131 and edit E to creating rectangle 134. Then the edit list 130 may display the edits as: (E) create rectangle, (D) delete rectangle, (C) create circle, (B) create rectangle, (A) create rectangle.”) wherein selection of the second undo button (see Ginetti: Fig.12, [0019], “user may select the desired edit in the edit list 130 and select an `undo to here` function.”):
(i) Causes a changed second item value for the second data item to revert to a second item value, and (ii) does not cause the changed first item value to revert to the first item value, and wherein the selection of the undo button does not cause the changed second item value to revert to the second item value (see Ginetti: Fig.12, [0028], “the user may undo only the selected edit. Then if the user has selected edit B, and the element 132 corresponding to the selected edit B has been highlighted, the user may elect to undo only edit B, such that edit A, as well as edits C-E may remain in the edit list 130.”

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims, a response is considered necessary for several of the applicant’s arguments since the references on record, Ginetti, will continue to be used to meet several of the claimed limitations.

Arguments for Claim 1:
Regarding Claim 1, Applicant argues that Ginetti does not teach “either at the cited locations or elsewhere. In particular, even if the listed edits (such as edit B) of edit list 130 in Ginetti may be considered undo buttons (which the Applicant does not concede), selection of the edit in Ginetti does not cause the changed first item value to revert to the first item value. Instead, selecting the edit causes a corresponding item in the document to be highlighted and not reverted to an earlier value. 
Also, the undo functions described in Ginetti at 0028 are not caused to operate due to selection of any displayed button included in a tracker entry, nor for that matter, are the undo functions described in Ginetti at 0028 described as caused to operate due to selection of a button at all.” (See Applicant’s REMARKS, Page 17, last paragraph, and Page 18, 1st paragraph)

Examiner respectfully disagrees.

    PNG
    media_image1.png
    674
    640
    media_image1.png
    Greyscale

As indicated in the office action above and the figure above  Ginetti clearly teaches: method of displaying a first undo button included in the edit tracker entry for the first data item (see Fig. 1, [0028], Edit list 130, Edit A-E that are associated with each edited or created wherein the undo button causes the changed first item value to revert to the first item value upon selection of the undo button, and wherein each edit tracker entry displays an undo button within the entry (see Ginetti: Fig.1, [0028],“the user may undo only the selected edit. Then if the user has selected edit B, and the element 132 corresponding to the selected edit B has been highlighted, the user may elect to undo only edit B, such that edit A, as well as edits C-E may remain in the edit list 130”)
Examiner notes displaying an undo button icon with an arrow or with any undo button symbol does not change the functionality of the undoing a change made to a document. As would be understood by those of skill in the art other user interface icons or symbols for undoing or redoing a change in a document would work in a similar manner to that discussed above).
In addition, as shown in the office Acton above, the combination of Lehmann (new art) and Ginetti teaches all the limitations of Claim 1. After modification of Lehmann, the action history panel that contain selectable buttons that are used to manipulate action history and the associated data item can also incorporate selectable undo button to revert or undo changes made in a document as taught by Ginetti. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION

Fiedler; Nathan Lyle
Compound undo/redo manager for mixed model edits
US 20170206501 A1
Wang; Tso
Work Collaboration System with Hierarchical Views, Media Sharing, and Messaging
US 10366152 B2
Grimm; Stefan Andreas
Online content management system with undo and redo operations


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.W.S./Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177